NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
	Claims 209, 211-213, 215-220 and 222 have been amended, claims 206-208, 210 and 221 have been canceled, and new claims 226-229 have been added as requested in the amendment filed December 20, 2021. Following the amendment, claims 209, 211-220, 222-229 are pending in the present application.
The drawings were received on December 20, 2021.  These drawings are accepted.

	Applicant’s amendments have overcome the rejections of record under 35 U.S.C. 112(a) and 35 U.S.C. 102(a)(1).

Claims 209, 211-219 and 226-229 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 222-225, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Furthermore, the restriction requirement between Groups I and II, as set forth in the Office action mailed on January 8, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). Claim 220, directed to an isolated polynucleotide encoding for the antibody of claim 209, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 8, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statements (IDSs) filed December 17, 2021 have been considered and the references therein are of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhengzheng (Jen) Yao on February 11, 2022.

The application has been amended as follows: 
IN THE CLAIMS
The following listing of claims will replace all prior versions, and listings of claims in the application:
1-208.  (Canceled)  
	209.  (Previously Presented)  An isolated antibody or antigen-binding portion thereof that specifically binds to a human Tau protein, comprising the following complementarity determining regions (CDRs):
(a)	a heavy chain CDR1 having the amino acid sequence of any one of SEQ ID NOS:22, 150-154, 420-437, 586, and 587; 
(b)	a heavy chain CDR2 having the amino acid sequence of any one of SEQ ID NOS:23, 438-443, and 588;

(d)	a light chain CDR1 having the amino acid sequence of any one of SEQ ID NOS:26, 156-158, and 444-459; 
(e)	a light chain CDR2 having the amino acid sequence of SEQ ID NO:27; and
	(f)	a light chain CDR3 having the amino acid sequence of any one of SEQ ID NOS:28, 159-162, and 460-462. 
210.  (Canceled)  
211.  (Previously Presented)  The isolated antibody of claim 209, comprising:
(a) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:586, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:439, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:450, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:461; or
(b) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:22, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:450, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:461; or
(c) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:22, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:459, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:461; or
(d) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:151, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the 
(e) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:151, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:156, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or
(f) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:151, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or
(g) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:22, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or
(h) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:150, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or 
(i) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:153, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid 
(j) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:154, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or
(k) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:22, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:155, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or 
(l) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:150, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:155, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or
(m) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:151, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:155, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or
(n) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:153, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:155, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid 
(o) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:154, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:155, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or
(p) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:22, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:23, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:26, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28.

	212.  (Previously Presented)  The isolated antibody of claim 209, comprising: 
(a) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:21 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:25; or
(b) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:145 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:149; or
(c) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:146 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:149; or
(d) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:147 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:149; or
(e) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:148 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:149; or 

	(g) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:146 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:464. 
	213.  (Previously Presented)  The isolated antibody of claim 209, comprising:
(a) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:586, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:588, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or
(b) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:586, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:588, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:461; or
(c) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:586, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:588, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:450, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:461; or 
(d) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:587, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:588 a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:158, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:28; or 

	(f) a heavy chain CDR1 comprising the amino acid sequence of SEQ ID NO:587, a heavy chain CDR2 comprising the amino acid sequence of SEQ ID NO:588, a heavy chain CDR3 comprising the amino acid sequence of SEQ ID NO:24, a light chain CDR1 comprising the amino acid sequence of SEQ ID NO:450, a light chain CDR2 comprising the amino acid sequence of SEQ ID NO:27, and a light chain CDR3 comprising the amino acid sequence of SEQ ID NO:461. 
	214.  (Previously Presented)  The isolated antibody of claim 213, comprising:
(a) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:602 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:604; or
(b) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:602 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:616; or
(c) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:602 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:463; or 
(d) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:603 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:604; or 
(e) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:603 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:616; or
	(f) a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:603 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:463.
215.  (Previously Presented)  The isolated antibody of claim 209, wherein the antibody comprises:
(a)	a first antigen-binding portion comprising a first variable region that specifically binds to the human Tau protein, wherein the first antigen-binding portion comprises (i) a first heavy chain comprising a first Fc polypeptide and (ii) a first light chain; and
	(b)	a second antigen-binding portion comprising a second variable region that specifically binds to the human Tau protein, wherein the second antigen-binding portion comprises (i) a second heavy chain comprising a second Fc polypeptide and (ii) a second light chain, wherein the first Fc polypeptide and the second Fc polypeptide form an Fc dimer.
	216.  (Previously Presented)  The isolated antibody of claim 209, wherein the antibody or antigen-binding portion thereof specifically binds to the human Tau protein with a binding affinity of less than about 50 nM. 
	217.  (Currently Amended)  The isolated antibody of claim 209, wherein:
(a) the antibody or antigen-binding portion thereof specifically binds to a phosphorylated human Tau protein and/or an unphosphorylated human Tau protein; and/or
(b) the antibody or antigen-binding portion thereof specifically binds to two or more isoforms of the human Tau protein selected from the group consisting of 2N4R, 2N3R, 1N4R, 1N3R, 0N4R, and 0N3R; and/or
	(c) the antibody or antigen-binding portion thereof exhibits cross-reactivity with a cynomolgus monkey Tau protein
	218.  (Currently Amended)  The isolated antibody of claim 209, wherein:
(a) the antibody is a monoclonal antibody; and/or
(b) the antibody is a chimeric antibody; and/or
(c) the antibody is a humanized antibody

	219.  (Previously Presented)  The isolated antibody of claim 209, wherein the antigen-binding portion is a Fab, a F(ab’)2, a scFv, or a bivalent scFv.
	220.  (Original)  An isolated polynucleotide comprising a nucleotide sequence encoding the isolated antibody of claim 209.

	222.  (Currently Amended)  A method ofthe[[a]] brain of a subject and/or for treating a tauopathy in
	223.  (Canceled)  
	224.  (Currently Amended)  The method of claim 222
	225.  (Original)  The method of claim 224, wherein the neurodegenerative tauopathy is selected from the group consisting of Alzheimer’s disease, primary age-related tauopathy, progressive supranuclear palsy (PSP), frontotemporal dementia, frontotemporal dementia with parkinsonism linked to chromosome 17, argyrophilic grain dementia, amyotrophic lateral sclerosis/parkinsonism-dementia complex of Guam, corticobasal degeneration, chronic traumatic encephalopathy, Creutzfeldt-Jakob disease, dementia pugilistica, diffuse neurofibrillary tangles with calcification, Down’s syndrome, familial British dementia, familial Danish dementia, Gerstmann-Straussler-Scheinker disease, globular glial tauopathy, Guadeloupean parkinsonism with dementia, Guadelopean PSP, Hallevorden-Spatz disease, inclusion-body myositis, multiple system atrophy, myotonic dystrophy, neurofibrillary tangle-predominant dementia, Niemann-Pick disease type C, pallido-ponto-nigral degeneration, Parkinson’s disease, Pick’s disease, postencephalitic parkinsonism, prion protein cerebral amyloid angiopathy, progressive subcortical gliosis, subacute sclerosing panencephalitis, Huntington’s disease, and tangle only dementia.
226.  (Currently Amended) Anor antigen-binding portion thereof that specifically binds to a human Tau protein

228.  (Currently Amended) Anor antigen-binding portion thereof that specifically binds to a human Tau protein
	229.  (Previously Presented) The isolated antibody of claim 228, comprising a heavy chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:602 and a light chain variable region comprising an amino acid sequence that has at least 90% sequence identity to SEQ ID NO:463.  
230.  (New) The isolated antibody of claim 227, comprising a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:21 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:25.
231.  (New) The isolated antibody of claim 229, comprising a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:602 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 463.
232.  (New) A method of treating a tauopathy in a subject, the method comprising administering to the subject the isolated antibody of claim 226.
233.  (New) A method of treating Alzheimer’s disease in a subject, the method comprising administering to the subject the isolated antibody of claim 226.
234.  (New) The method of claim 233, wherein the antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:21 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:25.

236.  (New) A method of treating Alzheimer’s disease in a subject, the method comprising administering to the subject the isolated antibody of claim 228.
237.  (New) The method of claim 236, wherein the antibody comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO:602 and a light chain variable region comprising the amino acid sequence of SEQ ID NO:25.

Conclusion
Claims 209, 211-220, 222 and 224-237 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A search of the prior art reveals that an anti-Tau antibody comprising the combinations of antibody sequences as recited in the claims is novel and non-obvious.  The claims as written require all six CDR sequences or else pairs of full-length heavy chain variable region (VH) and light chain variable region (VL) sequences to be present. The anti-Tau antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibodies.
One of skill in the art using the guidance provided in the present specification could have reasonably made the claimed anti-Tau antibodies and used them in methods of treating a subject having a tauopathy, such as Alzheimer's disease, without undue experimentation. For example, while independent claim 209 recites several different choices for each of five of the six CDRs, one of skill in the art using the guidance of the specification would have recognized that these CDRs are all comprised by different affinity matured variants of the same parent antibody (the monoclonal antibody called 1C7). Thus, the different CDRs would nonetheless be able to be combined in a reasonable manner without undue experimentation in order to make and use tau-specific antibodies or antigen-binding fragments .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649